Exhibit 10.14
PROMISSORY NOTE

      $450,000   December 24, 2008

FOR VALUE RECEIVED on July 7, 2008, the undersigned, MILESTONE SCIENTIFIC INC.,
a Delaware corporation (“Milestone”), promises to pay to the order of K. Tucker
Andersen (the “Holder”), on June 30, 2012 (the “Maturity”) or on such earlier
date as Milestone may determine, without penalty, upon reasonable notice to the
Holder, the principal sum of FOUR HUNDRED FIFTY THOUSAND DOLLARS ($450,000), or,
if less than such amount, the aggregate unpaid principal amount of the
borrowings, remaining under this Promissory Note (this “Note”). Interest on the
unpaid principal amount is payable at the Maturity. Interest shall accrue at a
rate of twelve percent per annum, compounded quarterly on the outstanding
balance. Both principal and interest payable as provided in this Note shall be
made in lawful money of the United States of America at 61 Above All Road,
Warren, CT 06754, or such other such place within the United States as from time
to time may be designated by the Holder of this Note.
On the date hereof, Milestone shall issue to the Holder warrants exercisable for
45,000 shares of Milestone’s common stock at $[the average of the closing prices
per share on each of the 20 days prior to the signing of this Note] per share
(the “Warrants”). The Warrants shall be exercisable upon issuance and shall
expire on the Maturity.
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity through any bankruptcy, receivership, probate or
other court proceedings or if this Note is placed in the hands of attorneys for
collection after default, Milestone will pay the Holder of this Note in addition
to the principal and interest due and payable hereon all the costs and expenses
of the Holder in enforcing this Note including, without limitation, reasonable
attorneys’ fees and legal expenses.
This Note and the rights, duties and liabilities of the parties hereunder or
arising from or relating in any way to the indebtedness evidenced by this Note
or the transaction of which such indebtedness is part shall be governed by and
in accordance with the law of the State of New Jersey and the law of the United
States applicable to transactions within such State.
No amendment to this Note shall be binding unless expressed in a writing
executed by Milestone and the Holder of this Note.
MILESTONE IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW
JERSEY OR FEDERAL COURT SITTING IN NEW JERSEY OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, AND
MILESTONE HEREBY AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE
OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY NEW JERSEY OR FEDERAL COURT SITTING IN NEW
JERSEY MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO MILESTONE AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL
BE COMPLETE FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

            MILESTONE SCIENTIFIC INC.
      By:   /s/Joe W. Martin         Joe W. Martin, Chief Executive Officer     
     

 

 